                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division

MARY MARKEY,                                    *

       Plaintiff,                               *

v.                                              *          Case No.: PWG-18-1867

WELLS FARGO BANK, N.A., et al.,                 *

       Defendant.                               *

*      *      *        *     *       *      *       *      *       *      *       *      *

                           MEMORANDUM OPINION AND ORDER

       Mary Markey, a Maryland resident, lost her Florida rental property (the “Property”) in a

foreclosure action to which she was not a party. Am. Compl., ECF No. 1-3. U.S. Bank, National

Association, as Trustee for Citigroup Mortgage Loan Trust Mortgage Pass-Through Certificates,

Series 2005-3 (“U.S. Bank”), which held the Note and Deed of Trust that Ms. Markey had executed

in conjunction with the mortgage loan she had obtained for the Property, had initiated the

foreclosure action; Wells Fargo Bank, N.A. (“Wells Fargo”) had serviced the mortgage. More

than three years later, Ms. Markey filed suit against U.S. Bank and Wells Fargo in Maryland state

court, alleging violations of Maryland and federal statutes and the common law, based on the

statements and representations Wells Fargo made while she attempted to pay her arrears, obtain a

loan modification, appeal the denial of that modification, and otherwise avoid foreclosure.

Compl., ECF No. 1-2.

       Defendants removed the lawsuit to this Court based on diversity jurisdiction. Notice of

Removal, ECF No. 1; Civil Cover Sheet, ECF No. 1-1. Pending is their Motion to Dismiss, based
on res judicata or Rooker– Feldman1 abstention grounds or, alternatively, for failure to state a

claim. ECF No. 19.2 Because Ms. Markey was not a party to the foreclosure action, res judicata

does not bar her claims. The Rooker–Feldman doctrine also is not a bar. But, the statutes of

limitations ran on all but her breach of contract/covenant of good faith and fair dealing claim before

she filed suit, and Ms. Markey fails to state a claim for breach of contract. Therefore, I will grant

Defendants’ motion. I will, however, allow Plaintiff to amend her pleadings with regard to her

one timely claim for breach of contract.

                                            Background3

          Ms. Markey obtained the mortgage from U.S. Bank, secured by a rental property she

purchased in Florida (the “Property”), and she executed a Note and Deed of Trust of the Property

in favor of the note holder on May 4, 2005. Am. Compl. ¶¶ 5, 9. Wells Fargo serviced the loan.

Id. ¶ 4. While Ms. Markey was preoccupied with “serious health and mental health issues” in late

2012, “the auto-debits for her mortgage on the Subject Property apparently [did] not go[] through,”

and Ms. Markey defaulted on her loan. Id. ¶¶ 11–14. Then, in early January 2013, she learned

from Wells Fargo that “her loan had been referred to foreclosure.” Id. ¶¶ 14–16. She attempted


1
    Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Ct. of App. v. Feldman, 460 U.S. 462 (1983). 
2
 The parties fully briefed the motion. ECF Nos. 19-1, 27, 29. Markey sought leave to file a
surreply, ECF No. 30. I accepted her filing as a surreply, and granted Defendants leave to respond,
ECF No. 31, which they did not do. Accordingly, I will consider Markey’s surreply.
        Defendants raised their Rooker–Feldman argument for the first time in their reply brief.
Because it is jurisdictional, and given that Markey filed a surreply, I will consider the Rooker–
Feldman argument. See Friedman’s, Inc. v. Dunlap, 290 F.3d 191, 196 (4th Cir. 2002) (“Because
the Rooker–Feldman doctrine is jurisdictional, we are obliged to address it before proceeding
further in our analysis.”); Thana v. Bd. of License Comm’rs for Charles Cnty., Md., 827 F.3d 314,
319 (4th Cir. 2016) (noting that Congress did not “confer on district courts appellate jurisdiction
over state court judgments” (emphasis removed)). A hearing is not necessary. See Loc. R. 105.6.
3
  For purposes of resolving Defendants’ Motion to Dismiss, I accept Plaintiff’s well-pleaded
allegations as true. See Aziz v. Alcolac, 658 F.3d 388, 390 (4th Cir. 2011). Also, I may take
judicial notice of relevant state court filings. See Fed. R. Evid. 201(b).


                                                  2 
to negotiate a loan modification, but she claims that the modification was “wrongfully denied”

after “a 26-month torturous process . . . that . . . put her payments in huge arrears . . . .” Id. ¶ 19.

        On June 28, 2013, U.S. Bank instituted foreclosure proceedings in Florida state court. See

State     Ct.     Docket,      ECF       No.      19-2;      see     also     State      Ct.     Docket,

https://ccmspa.pinellascounty.org/PublicAccess/CaseDetail.aspx?CaseID=1734782.                       The

summons for Ms. Markey was “returned not served,” after which U.S. Bank sought and was

granted permission to effect service by publication; notice was posted in a local newspaper in

Florida once a week for two consecutive weeks. State Ct. Docket.

        Ms. Markey alleges that, while the foreclosure action was pending, she was informed “of

multiple foreclosure sales dates scheduled, then lifted, then rescheduled.” Pl.’s Opp’n 6–7 (citing

Am. Compl. ¶¶ 22–26).4 She submitted “more and more repetitive documents” that defendants

requested as part of the loan modification process; appealed the denial of the loan modification;

and was told “not to worry about a foreclosure sale, that [Defendants’ representative] would seek

a postponement of the sale date just like she had done before.” Id. After U.S. Bank postponed the

sale various times, the Property was sold through a foreclosure sale on March 5, 2015. State Ct.

Docket; Am. Compl. ¶ 27. Meanwhile, Ms. Markey had gone to the hospital on January 20, 2015

and from there to a rehabilitation facility, where she remained until “mid to late March,” when she

returned home and read through “her back pile of mail” that had accumulated and learned of the

foreclosure sale. Am. Compl. ¶ 27. She claims that she continued to receive correspondence from

Defendants about avoiding foreclosure, even after the Property sold. Id. ¶ 28.




4
  With regard to how the loan was handled during this period, I rely on Plaintiff’s description of
the Amended Complaint in her Opposition because the page of the Amended Complaint including
Paragraphs 21–26 was not filed with this Court when Defendants removed the case to this Court.


                                                    3 
       Ms. Markey filed suit in Maryland state court on May 1, 2018, challenging how Defendants

handled her loan after she missed payments. Compl. Specifically, she claims that Defendants

“engag[ed] in unfair acts and practices in their servicing of Plaintiff’s Loan,” making

representations that were “deceptive” and “purposefully and/or negligently misleading and

confusing” and caused her to fall farther into arrears and ultimately default on her loan, without

having the opportunity to modify it. Am. Compl. ¶¶ 19, 57–60. She lists various specific actions,

such as “failure to perform its loan servicing function consistent with its responsibilities under

[federal law] and its contracts with the loan holder”; “refusal to accept Plaintiff’s proffered

payment on the loan”; and “failure to advise Plaintiff of her right to appeal the initial denial of her

modification application.” Id. ¶ 61; see also id. ¶¶ 73, 112, 124, 135 (incorporating actions

identified in ¶ 61). She claims damages including a lowered credit score, costs and fees, the loss

of her property, and “extreme anxiety and emotional distress contributing to the transient ischemic

attack (‘TIA’) (mini-stroke) she suffered in 2013 and her weakened immune system that [is]

exacerbating her battle with cancer.” Id. ¶¶ 67, 84, 98, 105, 113, 130; see also id. ¶ 135 (claiming

only physical damage for negligent infliction of emotional distress count).

                                        Standard of Review

       Pursuant to Rule 12(b)(6), Markey’s Amended Complaint is subject to dismissal if it

“fail[s] to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A complaint

must contain “a short and plain statement of the claim showing that the pleader is entitled to relief,”

Fed. R. Civ. P. 8(a)(2), and must state “a plausible claim for relief,” Ashcroft v. Iqbal, 556 U.S.

662, 678–79 (2009). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. Rule 12(b)(6)’s purpose “‘is to test the sufficiency of a complaint



                                                  4 
and not to resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.’” Velencia v. Drezhlo, No. RDB-12-237, 2012 WL 6562764, at *4 (D. Md. Dec. 13,

2012) (quoting Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006)).

          Defendants assert res judicata as an affirmative defense.       The Court may consider

affirmative defenses such as res judicata on motions to dismiss only when they “clearly appear[]

on the face of the complaint.” Kalos v. Centennial Sur. Assocs., No. CCB-12-1532, 2012 WL

6210117, at *2 (D. Md. Dec. 12, 2012) (quoting Andrews v. Daw, 201 F.3d 521, 524 n.1 (4th Cir.

2000) (citation and quotation marks omitted)). That is the case here, as the suit concerns the

propriety of foreclosure proceedings in a Florida state court. Therefore, I will consider res judicata

as a basis for dismissal. See id.

                                          Rooker–Feldman5

          The Rooker–Feldman doctrine “holds that ‘lower federal courts are precluded from

exercising appellate jurisdiction over final state-court judgments.’” Thana v. Bd. of License

Comm’rs for Charles Cty., Md., 827 F.3d 314, 319 (4th Cir. 2016) (quoting Lance v. Dennis, 546

U.S. 459, 463 (2006) (per curiam)). It “assesses only whether the process for appealing a state

court judgment to the Supreme Court under 28 U.S.C. § 1257(a) has been sidetracked by an action

filed in a district court specifically to review that state court judgment.” Id. at 320. Thus, the

doctrine “is to play” a “narrow role” and is “confined to ‘cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those judgments.’” Id.

at 319, 320 (quoting Lance, 546 U.S. at 464 (quoting Exxon Mobil Corp. v. Saudi Basic Indus.




5
    Because Rooker–Feldman is jurisdiction, I consider this doctrine first.


                                                   5 
Corp., 544 U.S. 280, 284 (2005))). Indeed, “the Supreme Court has noted repeatedly that, since

the decisions in Rooker and Feldman, it has never applied the doctrine to deprive a district court

of subject matter jurisdiction,” and, “since Exxon, [the Fourth Circuit has] never, in a published

opinion, held that a district court lacked subject matter jurisdiction under the Rooker–Feldman

doctrine.” Id. at 320.

       Notably, “federal courts may still entertain claims the state court examined, so long as those

claims do not challenge the state-court decision itself.” Lane v. Anderson, 660 F. App’x 185, 189

(4th Cir. 2016). Defendants argue that “Plaintiff was required to defend the Florida action in

Florida and assert all her claims and defenses there and may not appeal the decision or seek to

vacate the judgment by filing in another court.” Defs.’ Reply 3. Perhaps so. But, Ms. Markey’s

claims allege damages based on how Defendants handled her loan and specifically her application

for a mortgage loan modification. In all but Count VII (negligent infliction of emotional distress),

Ms. Markey claims damages including a lowered credit score and costs and fees, Am. Compl. ¶¶

67, 84, 98, 105, 113, 130, and for all counts she claims “extreme anxiety and emotional distress

contributing to the transient ischemic attack (‘TIA’) (mini-stroke) she suffered in 2013 and her

weakened immune system that [is] exacerbating her battle with cancer,” id. ¶ 67; see also id. ¶¶

84, 98, 105, 113, 130, 135. “While success on these claims could call into question the validity of

the state court’s . . . order authorizing foreclosure, the claims do not seek appellate review of that

order or fairly allege injury caused by the state court in entering that order.” Vicks v. Ocwen Loan

Servicing, LLC, 676 F. App’x 167, 169 (4th Cir. 2017). Thus, these claims are not barred by the

Rooker–Feldman doctrine. And, although Plaintiff claims the “loss of the Subject Property” as

damages, Am. Compl. ¶¶ 67, 84, 98, 105, 113, 130, she does not seek review of the state court

order or injunctive relief regarding the Property in her claim for relief, id. at 18. Thus, she does




                                                  6 
not bring a direct “challenge [to] the state-court decision itself,” which this Court would lack

jurisdiction to review. See Lane, 660 F. App’x at 189. Therefore, Defendants’ Rooker–Feldman

defense is without merit.

                                            Res Judicata

       Under Florida law,6

       “res judicata applies where there is: (1) identity of the thing sued for; (2) identity
       of the cause of action; (3) identity of the persons and parties to the action; (4)
       identity of the quality [or capacity] of the persons for or against whom the claim is
       made; and (5) the original claim was disposed on the merits.”

Kaplan v. Kaplan, 624 F. App’x 680, 681 (11th Cir. 2015) (quoting Lozman v. City of Riviera

Beach, Fla., 713 F.3d 1066, 1074 (11th Cir. 2013) (quotation and citation omitted) (alteration in

original)). “The policy underlying res judicata is that if a matter has already been decided, the

petitioner has already had his or her day in court, and for purposes of judicial economy, that matter

generally will not be reexamined again in any court (except, of course, for appeals by right).”

Nassar v. Nassar, No. 14-CV-1501-J-34MCR, 2017 WL 26859, at *6 (M.D. Fla. Jan. 3, 2017)

(quoting Zikofsky v. Marketing 10, Inc., 904 So. 2d 520, 523 (Fla. 4th Dist. Ct. App. May 25,

2005)), aff’d, 708 F. App’x 615 (11th Cir. 2017), cert. denied, 139 S. Ct. 68 (2018).

       Plaintiff argues that res judicata does not apply because she never was served in the

foreclosure proceeding, she never appeared, and consequently the Florida court never obtained

personal jurisdiction over her. Pl.’s Opp’n 9–10. Certainly, if the Florida court lacked jurisdiction,

res judicata would not bar a later suit. See Nassar, 2017 WL 26859, at *10 (“[O]nly a final

judgment on the merits rendered by a court of competent jurisdiction may bar a subsequent suit


6
  Florida law regarding res judicata applies because the relevant prior proceeding was in a Florida
state court, and this Court “must give to [the] state court judgment the same preclusive effect as
would be given that judgment under the law of the State in which the judgment was rendered.”
Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984). 


                                                  7 
raising the same claims.” (emphasis added)); Hedge v. Hedge, 816 So. 2d 241, 243 (Fla. Dist. Ct.

App. 2002) (holding that order that was void for lack of personal jurisdiction could not form basis

for res judicata); see also Williams v. Cadlerock Joint Venture, L.P., 980 So. 2d 1241, 1243 (Fla.

Dist. Ct. App. 2008) (“A foreign judgment need not be recognized if the foreign court lacked either

personal or subject matter jurisdiction. . . .“If . . . the defendant did not have the opportunity to

contest jurisdiction, he may raise the issue subsequently in a proceeding brought to enforce the

judgment.” (citations omitted)).

        And, while the state court docket shows that Ms. Markey ultimately was served, it was

constructive service by publication after the summons initially was “returned not served.” See

State Ct. Docket; see also Fla. Stat. Ann. § 49.011(1) (“Service of process by publication may be

made in any court on any party identified in § 49.021 in any action or proceeding: . . . [t]o enforce

any legal or equitable lien or claim to any title or interest in real or personal property within the

jurisdiction of the court . . . .”). “‘The case law is clear . . . that constructive service by publication

under [section 49.011(1), Florida Statutes] cannot confer a court with jurisdiction over a person.’

Rather, constructive service confers only in rem jurisdiction on the trial court.” Archer v. U.S.

Bank Nat’l Ass’n, 220 So. 3d 477, 478 (Fla. Dist. Ct. App. 2017) (quoting Milanick v. State, 147

So.3d 34, 35 (Fla. Dist. Ct. App. 2014)). Significantly, this does not mean that the court could not

proceed with the foreclosure action; “personal jurisdiction is not required to initiate a foreclosure

action because foreclosure proceedings instituted against the subject property are in rem

proceedings.” Id.

        Defendants argue that the Florida court nevertheless could exercise personal jurisdiction

over Plaintiff based on her ownership of the Property in Florida. It is true that a nonresident of

Florida, like Ms. Markey, who “[o]wn[s] . . . any real property within [Florida],” as Ms. Markey

did at the time of the foreclosure action, “thereby submits himself or herself . . . to the jurisdiction


                                                    8 
of the court of [Florida] for any cause of action arising from [that ownership].” Fla. Stat.

§ 48.193(1)(a)(3). But this misses the point. The fact that the court could exercise jurisdiction over

Ms. Markey does not mean that it did. Rather, “service [must be] perfected as required by law”

for the state court to have personal jurisdiction over the defendant. See P.S.R. Assocs. v. Artcraft-

Heath, 364 So. 2d 855, 857 (Fla. Dist. Ct. App. 1978); see also Fla. Stat. § 48.193(3) (“Service of

process upon any person who is subject to the jurisdiction of the courts of [Florida] as provided in

this section may be made by personally serving the process upon the defendant outside [Florida],

as provided in § 48.194.”);7 Nat’l League for Nursing v. Bluestone, 388 So. 2d 1090, 1091 (Fla.

Dist. Ct. App. 1980) (“[A] party invoking this long-arm statute must effect personal service upon

the defendant pursuant to Section 48.194, Florida Statutes” to establish jurisdiction.). In the

foreclosure action, U.S. Bank resorted to constructive service by publication which, as noted,

cannot confer personal jurisdiction. See Archer, 220 So. 3d at 478–79. Therefore, the state court

did not obtain personal jurisdiction over Ms. Markey in the foreclosure proceeding. See id.

         Still, the foreclosure proceeding is an in rem proceeding over which the Florida court had

subject matter jurisdiction, despite its lack of personal jurisdiction over the homeowner. See


7
    Section 48.194 provides:
         Where in rem or quasi in rem relief is sought in a foreclosure proceeding . . . ,
         service of process on a person outside of this state where the address of the person
         to be served is known may be made by registered mail as follows:
         (a) The party’s attorney or the party, if the party is not represented by an attorney,
         shall place a copy of the original process and the complaint, petition, or other initial
         pleading or paper and, if applicable, the order to show cause issued pursuant to s.
         702.10 in a sealed envelope with adequate postage addressed to the person to be
         served.
         (b) The envelope shall be placed in the mail as registered mail.
         (c) Service under this subsection shall be considered obtained upon the signing of
         the return receipt by the person allowed to be served by law.
Fla. Stat. Ann. § 48.194(2).
 


                                                    9 
Archer, 220 So. 3d at 478–79. Thus, this case turns on whether in rem foreclosure proceedings

have preclusive effects on the property owner (as opposed to the property itself) if the owner does

not submit to the court’s jurisdiction but then files suit against the lenders, that is, whether the

parties are identical in a subsequent proceeding when the court did not have personal jurisdiction

over one party in the initial foreclosure proceeding. The Florida courts say no. See Matz v.

O’Connell, 155 So. 2d 705, 708 (Fla. Dist. Ct. App. 1963).

       In Matz, the Florida District Court of Appeals addressed this very issue. The Matzes

mortgaged real property that they owned in Florida. 155 So. 2d at 706. The holder instituted a

foreclosure action in Florida after the Matzes, who were not Florida residents, defaulted on the

loan. Id. “Constructive service of process was obtained upon the[m] . . . but they did not appear

in the foreclosure suit.” Id. The court entered a final decree of foreclosure, as well as an order for

a foreclosure sale. Id. The property sold for less than the amount due on the note, and the holder

sued the Matzes to recover the difference. Id. In the second action, the Matzes “sought to introduce

into evidence” facts about the value of the property, but the court would not admit it, relying

instead on “a conclusive presumption that the value of the mortgaged property sold by the clerk

was the amount bid at the sale” when it entered judgment against the Matzes. Id. at 706–07.

       On appeal, the court noted that, “[i]f the court had had personal jurisdiction of the

defendants in the mortgage foreclosure proceedings, then the sale price of the property at the

foreclosure sale would have been conclusive as to these parties on the question of the amount

remaining payable on the promissory note.” Id. at 707. Because the Matzes “had been given only

constructive service of process,” such that the court did not have personal jurisdiction over them

in the foreclosure action, the court considered “the force and effect of a judgment obtained in an

in rem proceeding” to determine whether the findings in the foreclosure action had preclusive

effects on the mortgagor. Id.


                                                 10 
       The Florida appellate court looked to the seminal case Pennoyer v. Neff, 95 U.S. 714

(1878), in which the Supreme Court had held:

       [I]f there is no appearance of the defendant, and no service of process upon him,
       the case becomes in its essential nature a proceeding in rem, the only effect of which
       is to subject the property attached, to the payment of the demand which the court
       may find to be due to the plaintiff. That such is the nature of this proceeding in this
       latter class of cases is clearly evinced by two well established propositions: first,
       the judgment of the court, though in form a personal judgment against the
       defendant, has no effect beyond the property attached in that suit. No general
       execution can be issued for any balance unpaid after the attached property is
       exhausted. No suit can be maintained on such a judgment in the same court, or in
       any other; nor can it be used as evidence in any other proceeding not affecting the
       attached property; nor could the costs in that proceeding be collected of defendant
       out of any other property than that attached in the suit. Second, the court, in such a
       suit, cannot proceed, unless the officer finds some property of defendant on which
       to levy the writ of attachment. A return, that none can be found, is the end of the
       case and deprives the court of further jurisdiction, though the publication may have
       been duly made and proven in court.

Id. at 707 (quoting Pennoyer, 95 U.S. at 725–26). Thus, the Supreme Court concluded, judgments

in proceedings in rem “are without any binding force, except as to property or interests in property

within the State . . . .” Id. at 708 (discussing Pennoyer).

       The Florida court observed that, following Pennoyer and in Florida in particular,

       [t]he proceeding in such cases, though in the form of a personal action, has been
       uniformly treated (where [as here] personal service was not obtained and the party
       did not voluntarily appear) as effectual and binding merely as a proceeding in rem,
       and as having no operation beyond the disposition of the property or some interest
       therein.

Id. (collecting cases). The court held that “the only lawful force and effect of the mortgage

foreclosure proceedings was that as concerned and affected the mortgaged property, and that the

mortgage foreclosure proceedings have no binding force and effect against the defendants

personally.” Id. at 709. Accordingly, the in rem foreclosure proceeding concerning Ms. Markey’s

property has no res judicata effects on Ms. Markey personally. See id. at 707–09; see also

Pennoyer, 95 U.S. at 725–26. Indeed, having not participated in the foreclosure proceeding,



                                                  11 
Plaintiff did not have “her day in court” and it would not accord with due process to give the

Florida proceeding res judicata effect in this lawsuit. See Nassar, 2017 WL 26859, at *6.

Therefore, insofar as Defendants base their motion to dismiss on res judicata, it is denied. See id.;

Matz, 155 So. 2d at 707–09.

                                     Failure to State a Claim

       Plaintiff brings state law claims of violation of the Maryland Consumer Protection Act,

Md. Code Ann., Com. Law § 13- 101 et seq. (“MCPA”), (Count I); fraud and deceit and/or

negligent misrepresentation (Count II); promissory estoppel (Count III); breach of

contract/covenant of good faith and fair dealing (Count IV); negligence (Count V); and negligent

infliction of emotional distress (Count VII), as well as a federal statutory claim for violation of the

Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601–2617 (“RESPA”) (Count VI).

Defendants argue that Plaintiff fails to state a claim under any of these causes of action.

                                           Choice of Law

       Defendants assert that it is unclear whether Plaintiff brings these claims under Maryland

or Florida law. Defs.’ Mem. 4 n.1. Indeed, Plaintiff does not identify in her filings the law

governing her claims, although she does consistently cite Maryland law. See Pl.’s Opp’n. In

Defendants’ view, the applicable law is not relevant at this juncture, see Defs.’ Mem. 4 n.1, and

they proceed to analyze the claims under Maryland law, perhaps because it is the most convenient

choice. But, choice of law can make a significant difference. For example, Maryland law does

not recognize a cause of action for negligent infliction of emotional distress, see Rollins v. Verizon

Maryland, Inc., No. RDB 09-2379, 2010 WL 4449361, at *8 (D. Md. Nov. 5, 2010), whereas

Florida law does, see Kendron v. SCI Funeral Servs. of Fla., LLC, 230 So. 3d 636, 637 (Fla. Dist.

Ct. App. 2017) (stating elements of claim for negligent infliction of emotional distress). And, the


                                                  12 
statute of limitations for negligence and fraud claims is four years under Florida law, Fla. Stat.

Ann. § 95.11(3)(a), (j), compared to the three-year common-law statute of limitations in Maryland,

see Md. Code Ann., Cts. & Jud. Proc. § 5-101. Therefore, I must determine which law to apply

before deciding whether Ms. Markey states a claim under any of her causes of action.

       “In an action [like this case] based upon diversity of citizenship, the relevant state law

controls. The district court must apply the law of the forum state, including its choice of law rules.”

Limbach Co. LLC v. Zurich Am. Ins. Co., 396 F.3d 358, 361 (4th Cir. 2005) (citing Erie R.R. Co.

v. Tompkins, 304 U.S. 64, 78 (1938)). Maryland is the forum state, and Maryland courts adhere

to the doctrine of lex loci delicti when determining the law that governs tort claims, meaning the

law of the state where the injury occurred applies. Lewis v. Wletzky, 31 A.3d 123, 129 (Md. 2011).

Ms. Markey is a citizen and resident of Maryland, and while the Property is in Florida and the

foreclosure occurred in Florida, Ms. Markey challenges not the foreclosure itself but how

Defendants handled their interactions with her leading up to the foreclosure. See Am. Compl.

Additionally, she claims that “some of the wrongful practices and conduct alleged” occurred in

Maryland; “Plaintiff made many of the Loan payments for this property in Maryland and some

facts concerning Plaintiff’s attempted loan modification and attempted but rejected payments on

the Loan at issue in this lawsuit were handled in Maryland”; and “the adverse financial impacts on

Plaintiff as alleged . . . are endured in Maryland.” Am. Compl. ¶ 8. Thus, given that the Property

was a rental property and not Ms. Markey’s residence, any injury Ms. Markey suffered as a result

of Defendants’ wrongful conduct in handling her mortgage loan and loan modification application

was suffered in Maryland. Accordingly, Maryland law—the law under which both parties analyze

her claims—applies to her tort claims. See Lewis, 31 A.3d at 129.




                                                  13 
       As for Ms. Markey’s breach of contract claim, Maryland courts apply the doctrine of lex

loci contractus, which “requires that, when determining the construction, validity, enforceability,

or interpretation of a contract, [courts] apply the law of the jurisdiction where the contract was

made.” Cunningham v. Feinberg, 107 A.3d 310, 326 (Md. 2015). Additionally, Maryland will

enforce contractual parties’ choice of law unless “the chosen state has no substantial relationship

to the parties or the transaction and there is no reasonable basis for the parties choice” or applying

the chosen law “would be contrary to a fundamental policy of a state which has a materially greater

interest than the chosen state.” Nat’l Glass, Inc. v. J.C. Penney Props., Inc., 650 A.2d 246, 248

(Md. 1994) (quoting Restatement (Second) Conflict of Laws § 187(2) (1971)). The mortgage loan

selects Florida law as the governing law. Loan ¶ 16, Ex. to Compl. in Foreclosure Action, State

Ct. Docket.8 And it appears that the place where the parties entered into the mortgage loan was

Florida, as the mortgage states that it “was prepared by: Wells Fargo Bank, N.A.” in Clearwater,

Florida. See id. at 1. Therefore, Florida law applies to Ms. Markey’s breach of contract claim. See

Cunningham, 107 A.3d at 326; Nat’l Glass, 650 A.2d at 248.

                                       Statute of Limitations

       Defendants contend that “Plaintiff’s Complaint likely is barred in whole or in part by the

applicable statutes of limitation” because “[t]he claims alleged each appear to have a three-year

statute[] of limitations.” Defs.’ Mem. 7 n.2 (citing 12 U.S.C. § 2614 (three-year statute of

limitations for RESPA claims under § 2605) and Cts. & Jud. Proc. § 5-101 (three-year statute of




8
  Plaintiff did not attach the mortgage to her pleading, and Defendants did not file it as an exhibit
with their motion, but it is available on the docket sheet for the foreclosure action, where it was
attached to the pleading. See State Ct. Docket. It may be judicially noticed in this case. Fed. R.
Evid. 201(b).


                                                 14 
limitations for Maryland common law claims). Ms. Markey did not respond to this argument. See

Pl.’s Opp’n; Pl.’s Surreply.

       Plaintiff’s claims of fraud and deceit and/or negligent misrepresentation (Count II),

promissory estoppel (Count III), negligence (Count V), and negligent infliction of emotional

distress (Count VII), are subject to Maryland’s three-year common-law statute of limitations.9 Cts.

& Jud. Proc. § 5-101. Her claim for violation of the Maryland Consumer Protection Act (Count I)

also is subject to this three-year statute of limitations. See Littlejohn v. BWW Law Grp. & Assocs.,

No. PWG-14-1696, 2014 WL 6391119, at *5 (D. Md. Nov. 14, 2014) (“The Maryland Court of

Appeals has held that claims under the Consumer Protection Act are subject to the three-year

statute of limitations provided for civil claims in Cts. & Jud. Proc. § 5–101.” (citing Master Fin.,

Inc. v. Crowder, 972 A.2d 864, 872 (Md. 2009)). The statute of limitations for Ms. Markey’s

RESPA claim similarly is no longer than three years. See Pitts v. Mozilo, No. GJH-15-451, 2015

WL 4770941, at *3 (D. Md. Aug. 11, 2015) (“A RESPA claim brought by a private litigant must

be brought within either one or three years from the date of the occurrence of the violation,

depending on the type of violation. See 12 U.S.C. § 2614.”).

       Ms. Markey’s 18-page, single-spaced,138-paragraph Amended Complaint describes

numerous alleged tortious acts and statutory violations. Significantly, almost all of the alleged



9
  Negligent infliction of emotional distress is not a cause of action that Maryland recognizes and
is subject to dismissal on this basis as well. Rollins v. Verizon Maryland, Inc., No. RDB 09-2379,
2010 WL 4449361, at *8 (D. Md. Nov. 5, 2010) (citing Miller v. Bristol–Myers Squibb Co., 121
F. Supp. 2d 831, 839 (D. Md. 2000). While Plaintiff acknowledges that Maryland does not
recognize the tort, she urges the Court to follow other states and recognize it or to allow her to
amend to state a claim for intentional infliction of emotional distress. Pl.’s Opp’n 29. Yet, I am
bound by the Maryland Court of Appeals’ analysis of state law, which does not recognize the tort,
see Rollins, 2010 WL 4449361, at *8. In any event, as either a negligent or intentional tort, it
would be barred by the three-year statute of limitations.
 


                                                15 
actions giving rise to her claims predated the March 5, 2015 foreclosure sale of the Property. See

Am. Compl. ¶¶ 61, 73, 94–96, 112, 124–27, 135. Plaintiff filed this lawsuit on May 1, 2018, more

than three years later. These claims all are barred by the applicable statutes of limitations. See 12

U.S.C. § 2614; Cts. & Jud. Proc. § 5-101; Pitts, 2015 WL 4770941, at *3; Littlejohn, 2014 WL

6391119, at *5.

       Certainly, Ms. Markey also alleges that “[e]ven after [her] property was taken from her in

a foreclosure sale, she kept getting correspondence from Wells Fargo to the effect that it wanted

to work with her to avoid foreclosure,” Am. Compl. ¶ 28, and that she “continued her efforts for

relief after the March 5, 2015 foreclosure sale,” id. ¶ 29. She claims that she provided a Wells

Fargo representative “with all information and documents he requested over a period of nearly two

years,” and then, “[v]ia letter dated January 2, 2018, [he] informed her that everything had been

done correctly and there was nothing further that Wells Fargo would do for her.” Id. ¶ 29. But,

none of the damages she alleges stem from any actions taken after the foreclosure. See, e.g., Am.

Compl. ¶¶ 67, 84, 98, 113, 129, 130; see also Pl’s Opp’n 17 (“On numerous occasions, from the

outset of the loan modification application process[] through even after her property had been

foreclosed upon, Wells Fargo representatives sent Mrs. Markey letters saying that they were ‘here

to help you,’ ‘committed to helping you ... making it the best experience possible.’ The statements

in these letters were false and/or misleading . . . , as Wells Fargo in fact did not help her save her

property, it instead insured that she did not, by dragging out the process, not considering all of her

income in its calculations, running up her arrears and collecting fees, depriving Plaintiff of her

then low interest loan and failing to modify it, and then reaping the rewards of turning her file over

to foreclosure proceedings, all to the detriment of Plaintiff . . . .” (citing Am. Compl. ¶¶ 61, 67 and

proposing to file a second amended complaint to bolster allegations that communications




                                                  16 
continued after foreclosure)). Thus, Plaintiff’s tort, Consumer Protection Act, and RESPA claims

are untimely and must be dismissed. See 12 U.S.C. § 2614; Cts. & Jud. Proc. § 5-101; Pitts, 2015

WL 4770941, at *3; Littlejohn, 2014 WL 6391119, at *5. Further, dismissal is with prejudice as

additional factual allegations will not affect the statute of limitations, such that amendment would

be futile. See Foman v. Davis, 371 U.S. 178, 182 (1962).

         As for Ms. Markey’s breach of contract claim (Count IV), a five-year statute of limitations

applies under Florida law. See Fla. Stat. Ann. § 95.11(2)(b). Thus, Plaintiff’s claim, filed May 1,

2018, is timely with regard to all alleged breaches that occurred after May 1, 2013. See id.

                                         Breach of Contract

         Ms. Markey claims breach of two contracts – the mortgage loan agreement and the

“Servicer Participation Agreement that Wells Fargo entered into “with the federal government . . .

in 2009,” for which she asserts that she “is a third party clearly intended to be benefitted by the

SPA.” Am. Compl. ¶¶ 38, 103. She describes Wells Fargo’s obligations under the SPA. Id.

¶¶ 42–47, 51. Ms. Markey did not attach either contract to her pleadings or incorporate their terms,

other than a few brief quotes from the SPA. See id. She claims that Wells Fargo (as U.S Bank’s

agent) “had a duty pursuant to its servicing responsibility to act in good faith and in compliance

with modification rules” yet “failed to act in good faith when it wrongfully processed and denied

Plaintiff’s RMA, refused to accept her tendered payments and told her no future such payments

would be accepted because her loan was in foreclosure, and committed the other acts and offenses

enumerated in Paragraph 61 . . . .” Id. ¶ 104.10


10
     Paragraph 61 alleges
         Wells Fargo’s deceptive and unfair practices that deceived and misled the Plaintiff
         include but are not limited to: a) its failure to perform its loan servicing function



                                                   17 
       Under Florida law, “[t]he elements of a breach of contract cause of action are: (1) a valid

contract, (2) a material breach, and (3) damages.” Nat’l Collegiate Student Loan Tr. 2006-4 v.

Meyer, No. 2D17-4158, 2019 WL 985300, at *3 (Fla. Dist. Ct. App. Mar. 1, 2019) (quoting

Ferguson Enters. v. Astro Air Conditioning & Heating, Inc., 137 So. 3d 613, 615 (Fla. Dist. Ct.

App. 2014)). Notably, the Florida Rules of Civil Procedure require that any written contract “be

incorporated in or attached to the pleading” when a party claims breach of contract. See id.

(quoting Fla. R. Civ. P. 1.130(a)). Further, “[a] complaint based on a written instrument does not

state a cause of action until the instrument or an adequate portion thereof, is attached to or

incorporated in the complaint.” Id. (quoting Glen Garron, LLC v. Buchwald, 210 So.3d 229, 233

(Fla. Dist. Ct. App. 2017)). Ms. Markey’s breach of contract claim must be dismissed on this basis

alone. See id.




       consistent with its responsibilities under TARP, Wells Fargo’s SAP pursuant to
       TARP, and its contracts with the loan holder; b) its failure to modify the subject
       Loan and/or provide alternatives to foreclosure and its use of delaying and other
       unfair means to deny Plaintiff the relief to which she was entitled under HAMP and
       internal programs; c) its failure to include proven monthly income of $2,685.44 in
       her eligibility calculations; d) its refusal to include the Subject Property’s rental
       income in her eligibility calculations and making other intentional or negligent
       errors in the processing of her application; e) its misapplication of financial
       information provided by Plaintiff; f) its refusal to accept Plaintiff s proffered
       payment on the loan and insistence that she could not make interim payments
       during the modification process; g) its dragging the application process out by
       repeatedly asking for the same documentation already provided as well as for
       additional documentation; h) its reliance upon an inaccurate appraisal; i) its failure
       to advise Plaintiff of her right to appeal the initial denial of her modification
       application; j) its failure to provide the basis for its denial of her modification
       application; k) its placement of the Subject Property in foreclosure proceedings
       while her modification application was still pending; l) its foreclosure and sale of
       the Subject Property despite verbal assurances that the foreclosure sale date would
       be postponed; and m) its feigned representation that it wanted to help Plaintiff avoid
       foreclosure when its actions were to the contrary.


                                                18 
       Defendants argue that “Maryland does not recognize an independent cause of action for

breach of the implied covenant of good faith and fair dealing, so any such claim fails as a matter

of law.” Defs.’ Mem. 13. But it is Florida law, not Maryland law, that applies to this claim. Even

so, under Florida law, “the covenant of good faith cannot be used to create a breach of contract . . .

where there was no breach of any express term of the contract.” Avatar Dev. Corp. v. De Pani

Const., Inc., 834 So. 2d 873, 876 (Fla. Dist. Ct. App. 2002). In other words, a party may allege a

breach of the duty of good faith, but not “as a source of breach when all other terms have been

performed pursuant to the contract requirements.” Id. (quoting Hosp. Corp. of Am. v. Fla. Med.

Ctr., Inc., 710 So.2d 573, 574 (Fla. Dist. Ct. App. 1998)). And, “an implied covenant of good faith

cannot be used to vary the unambiguous terms of a written contract” because, “when parties

negotiate ‘a fully specified, unambiguous contract, this court is not at liberty to change their

bargain.’” Id. (quoting Indian Harbor Citrus, Inc. v. Poppell, 658 So.2d 605, 607 (Fla. Dist. Ct.

App. 1995)). While Ms. Markey has neither attached nor quoted sufficiently from either contract

to show whether Defendants’ alleged breach of the duty of good faith stems from a breach of an

express contractual term, the fact that she does not also claim that they breached any express term

suggests that they have not.

       Defendants also contend that “the loan does not require Defendants approve a loan

modification.” Defs.’ Mem. 13. Plaintiff counters that “[t]his Court should reject this narrow view

of Plaintiff’s claim and the applicable law,” insisting that “Wells Fargo had the duty, as the agent

of U.S. Bank, to service the mortgage agreement in good faith and fairly.” Pl.’s Opp’n 28. While

this cursory argument is insufficient to save Ms. Markey’s breach of contract claim, she does

request leave to amend to cure any pleading deficiencies. Pl.’s Opp’n 3; Pl.’s Surreply 2–3.

Defendants contend that Plaintiff already had a chance to amend. Defs.’ Reply 5. In response,




                                                 19 
Plaintiff notes that her Amended Complaint simply renumbered paragraphs and added a cause of

action without amending the substantive allegations and without the benefit of Defendants’ motion

to dismiss. Pl.’s Surreply 3. And, on the July 20, 2018 pre-motion conference call that Judge

Chuang held, when this case was assigned to him previously, he asked if Ms. Markey wanted to

amend her pleadings in response to Defendants’ pre-motion letter, ECF No. 10, and their

improperly-filed original motion to dismiss, ECF No. 7,11 before Defendants properly filed their

motion to dismiss. She said no, but contradicting herself, she also said that she had wanted to file

a second amended complaint. Yet she has not had that opportunity. Accordingly, if Ms. Markey

can state a claim for breach of contract/covenant of good faith and fair dealing under Florida law,

as described above, Plaintiff may file a second amended complaint that includes only that claim.

Thereafter, Defendants may renew their motion to dismiss (provided they first comply with ECF

No. 28, and file a letter setting forth the basis of the motion they seek to file) if they still believe

the claim is deficient. Should Ms. Markey choose to amend, she must attach or incorporate the

relevant contractual provision that she believes Defendants have breached, as Florida law requires.

And, her amended complaint only may address the single remaining contract claim, and it must be

double-spaced, 12-point font, and comply with the pleading requirements of Fed, R. Civ. P. 8(a).

If the amended complaint fails to do so, it is subject to being stricken without further notice. 

                                               ORDER

       Accordingly, it is, this 20th day of March, 2019 hereby ORDERED that

       1. Defendants’ Motion to Dismiss, ECF No. 19, IS GRANTED as follows:




11
  Judge Chuang denied the original motion to dismiss without prejudice, for failed to comply with
his Case Management Order, ECF No. 5.


                                                  20 
             a. Plaintiff’s claims for fraud and deceit and/or negligent misrepresentation (Count

        II), promissory estoppel (Count III), negligence (Count V), negligent infliction of

        emotional distress (Count VII), and violations of the Maryland Consumer Protection Act

        (Count I) and RESPA (Count VI) are barred by the relevant statutes of limitation and

        therefore dismissed with prejudice for failure to state a claim;

             b. Plaintiff’s claim for breach of contract/covenant of good faith and fair dealing

        (Count IV) is dismissed without prejudice for failure to state a claim;

             c. Plaintiff may file a second amended complaint that must be limited to a single claim

        for breach of contract/covenant of good faith and fair dealing, in accordance with Florida

        law, on or before April 5, 2019;

             d. If Plaintiff does not file a second amended complaint, the claim will be dismissed

        with prejudice and the case will be closed; and

             e. If Plaintiff files a second amended complaint and Defendants believe that she still

        fails to state a claim, they may file letter that complies with ECF No. 28 within 14 days,

        following which a conference call will be set in to schedule briefing of the motion; and

        2. The Clerk of the Court shall mail a copy of this Memorandum Opinion and Order to

Plaintiff.


                                                                     /S/
                                                              Paul W. Grimm
                                                              United States District Judge




                                                 21 
